 



EXECUTION VERSION
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is being entered into
on April 2, 2007, between Regency Energy Partners LP, a Delaware limited
partnership (the “Registrant”), and each member of Bear Cub (as defined below)
(each a “Holder,” and collectively, the “Holders”).
RECITALS
     WHEREAS, this Agreement is made in connection with the issuance of Common
Units (as defined below) of the Registrant to the Holders pursuant to that
certain Stock Purchase Agreement, dated as of April 2, 2007 (the “Stock Purchase
Agreement”), by and among the Registrant, the Holders, Pueblo Holdings, Inc., a
Delaware corporation and wholly owned subsidiary of the Registrant, Bear Cub
Investments, LLC, a Colorado limited liability company (“Bear Cub”), and Robert
J. Clark, as Sellers’ Representative;
     WHEREAS, the Registrant has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Holders pursuant to
the Stock Purchase Agreement; and
     WHEREAS, it is a condition to the obligations of the parties under the
Stock Purchase Agreement that this Agreement be executed and delivered.
     NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Definitions.
     “Aggregate Registrable Securities Value” means the product of (i) the
aggregate number of Registrable Securities multiplied by (ii) $26.61.
     “Agreement” shall have the meaning provided in the preamble to this
Agreement.
     “Advice” shall have the meaning provided by Section 2.3.
     “Affiliate” means, with respect to any Person, any other Person who,
directly or indirectly, controls, is controlled by or is under common control
with the Person. For purposes of this definition, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
     “Bear Cub” shall have the meaning provided in the Recitals.
     “Business Day” shall mean any day, other than Saturday and Sunday, on which
federally-insured commercial banks in Dallas, Texas are generally open for
business and capable of sending and receiving wire transfers.

1



--------------------------------------------------------------------------------



 



     “Closing Date” shall have the meaning give such term in Section 2.1.5(b).
     “Common Units” means units representing limited partner interests of the
Registrant designated as “Common Units” and having the rights, obligations and
such other terms as set forth in the Partnership Agreement.
     “Controlling Holders” means (a) Thomas J. Edelman and Robert J. Clark,
acting unanimously, as long as each holds any Registrable Securities (or
securities convertible into Registrable Securities), (b) Thomas J. Edelman, if
he holds Registrable Securities (or securities convertible into Registrable
Securities) and Robert J. Clark does not hold any Registrable Securities,
(c) Robert J. Clark, if he holds Registrable Securities (or securities
convertible into Registrable Securities) but Thomas J. Edelman does not hold any
Registrable Securities, or (d) if neither Thomas J. Edelman nor Robert J. Clark
hold any Registrable Securities (or securities convertible into Registrable
Securities), the Holders holding a majority of the outstanding Registrable
Securities (or securities convertible into Registrable Securities).
     “Damages” shall have the meaning provided in Section 2.5.1.
     “Equity Interest” means the equity ownership rights in a business entity,
whether a corporation, company, joint stock company, limited liability company,
general or limited partnership, joint venture, bank, association, trust, trust
company, land trust, business trust, sole proprietorship or other business
entity or organization, and whether in the form of capital stock, ownership
unit, limited liability company interest, limited or general partnership
interest or any other form of ownership. For the avoidance of doubt, Equity
Interests shall include Partnership Interests.
     “Equity Interest Equivalents” means all rights, warrants, options,
convertible securities or indebtedness, exchangeable securities or other
instruments, or other rights that are outstanding and exercisable for or
convertible or exchangeable into, directly or indirectly, any Equity Interest at
the time of issuance or upon the passage of time or occurrence of some future
event.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the SEC thereunder.
     “Governing Body” shall mean the board of directors of Regency GP, LLC, a
Delaware limited liability company.
     “Governmental Authority” means any federal, state, local or foreign
government, or other governmental, regulatory or administrative authority,
agency or commission or any court, tribunal, or judicial or arbitral body.
     “Holder” and “Holders” shall have the meaning provided in the preamble to
this Agreement.
     “Holder Affiliates” shall have the meaning provided in Section 2.5.1.
     “Inspectors” shall have the meaning provided in Section 2.2(f).

2



--------------------------------------------------------------------------------



 



     “Law” means any federal, state, local or foreign statute, law, ordinance,
regulation, rule, order, code, governmental restriction, decree, injunction or
other requirement of law of any Governmental Authority or any judicial or
administrative interpretation thereof.
     “Liquidated Damages” shall have the meaning provided in Section 2.1.2.
     “Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of Registrant, dated as of February 3, 2006, as amended by Amendment
No. 1 dated August 15, 2006 and Amendment No. 2 dated September 21, 2006, as may
be amended.
     “Partnership Interest” shall have the meaning given such term in the
Partnership Agreement, together with all Equity Interests and Equity Interest
Equivalents representing an interest in the Registrant issued or distributed
with respect to any Partnership Interest, into which any Partnership Interest is
converted or reclassified or for which any Partnership Interest is exchanged.
     “Person” or “person” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization or government or other agency or political
subdivision thereof.
     “Records” shall have the meaning provided in Section 2.2(f).
     “Registrable Securities” means Common Units held by a Holder that have been
(a) distributed to the Holder in compliance with the Partnership Agreement and
(b) that were originally issued in connection with the transactions contemplated
by the Stock Purchase Agreement; provided, however, that Registrable Securities
shall not include any Common Units (i) the sale of which has been registered
pursuant to the Securities Act and that have been sold pursuant to such
registration, (ii) that have been sold on any U.S. national securities exchange
or quotation system on which the Common Units are then listed or traded,
pursuant to Rule 144 or otherwise, (iii) that may then be sold pursuant to
Rule 144 if the Holder thereof holds in the aggregate less than 1% of the
outstanding Common Units or (iv) that have otherwise been sold, transferred, or
disposed of by a Holder.
     “Registrant” shall have the meaning provided in the preamble to this
Agreement.
     “Registrant’s SEC Documents” means the Prospectus dated January 30, 2006,
comprising a part of the Registrant’s Registration Statement on Form S-1
(Registration No. 333-128332), and all reports filed by the Registrant under
Section 13(a) of the Exchange Act since December 31, 2005 and all other reports
filed by the Registrant with the SEC.
     “Registration Expenses” shall have the meaning provided in Section 2.4.
     “Registration Statement” shall have the meaning provided in Section 2.1.1.
     “Repurchase Notice” shall have the meaning provided in Section 2.1.5(a).
     “Repurchase Price” shall mean the greater of (i) the Aggregate Registrable
Securities Value, and (ii) the product of (A) the aggregate number of
Registrable Securities multiplied by (B) the average of the closing prices of
the Common Units on the Nasdaq Global Select Market

3



--------------------------------------------------------------------------------



 



or such other national securities exchange on which such Common Units are then
listed for the ten trading days prior to delivery of written notice by the
Partnership to the Controlling Holders exercising the Partnership’s Repurchase
Right.
     “Repurchase Right” shall have the meaning provided in Section 2.1.5.
     “Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
General Rules and Regulations promulgated by the SEC thereunder.
     “Stock Purchase Agreement” has the meaning provided in the Recitals.
     “Suspension Notice” shall have the meaning provided in Section 2.3.
     “Underwritten Offering” means an offering in which Common Units are sold to
an underwriter on a firm commitment basis for reoffering to the public or an
offering that it is a “bought deal” with one or more investment banks.
     1.2 Rules of Construction. Unless the context otherwise requires:
          (1) a term has the meaning assigned to it;
          (2) “or” is not exclusive;
          (3) words in the singular include the plural, and words in the plural
include the singular;
          (4) “including” means “including without limitation;”
          (5) provisions apply to successive events and transactions;
          (6) “herein,” “hereof” and other words of similar import refer to this
Registration Rights Agreement as a whole and not to any particular Article,
Section or other subdivision.
ARTICLE 2
REGISTRATION RIGHTS
     2.1 Registration of Registrable Securities.
          2.1.1 Registration Statement. The Registrant shall use its
commercially reasonable efforts to prepare and file a registration statement on
Form S-3 filed pursuant to Rule 415 promulgated under the Securities Act, or an
amendment to a previously filed registration statement on Form S-3, to register
for resale by the Holders all of the Registrable Securities (the “Registration
Statement”) as promptly as practicable following the date hereof and shall use
its commercially reasonable efforts to cause the Registration Statement to
become effective as soon as practicable thereafter and to maintain the
effectiveness of such registration statement

4



--------------------------------------------------------------------------------



 




continuously for two years or such shorter period of time that shall terminate
the day after the date on which all of the Registrable Securities that are
covered by the Registration Statement have been sold pursuant to the
registration statement or the first day on which there shall cease to be any
Registrable Securities. The Registrant shall not be obligated to include in the
Registration Statement any Registrable Securities held by a Holder, and no
Liquidated Damages shall accrue with respect to any Registrable Securities held
by a Holder, until at least five Business Days after such Holder shall have
delivered to the Registrant in writing such information and affidavits as the
Registrant reasonably requests for use in connection with the Registration
Statement.
          2.1.2 Failure to File. If the Registerable Securities are not included
in a Registration Statement pursuant to Section 2.1.1 filed with the SEC for any
reason on or prior to April 30, 2007, then, beginning on May 1, 2007, and on the
first day of each calendar month thereafter occurring until such date that the
Registrable Securities are included in a Registration Statement pursuant to
Section 2.1.1 with the SEC by the Partnership, each Holder shall be entitled to
a payment (pro-rata based on the number of Registrable Securities held by such
Holder as a percentage of all Registrable Securities), as liquidated damages and
not as a penalty, of an amount equal to the product of 1.50% multiplied by the
Aggregate Registrable Securities Value (the “Liquidated Damages”).
          2.1.3 Failure to Go Effective. If the Registration Statement required
by Section 2.1.1 is not declared effective by the SEC for any reason on or prior
to July 31, 2007, then, beginning on August 1, 2007, and on the first day of
each calendar month thereafter occurring until such date that the Registration
Statement is declared effective by the SEC, each Holder shall be entitled to
Liquidated Damages (calculated in the same manner as provided in Section 2.1.2);
provided that no Liquidated Damages shall be due or payable under this Section
2.1.3 for any period with respect to which Liquidated Damages are payable
pursuant to Section 2.1.2.
          2.1.4 Payment of Liquidated Damages. The Liquidated Damages shall be
paid to each Holder in cash within 10 Business Days following the first day of
the month in which Holders become entitled to such Liquidated Damages and shall
constitute the Holders’ sole and exclusive remedy for any failure by the
Partnership to have complied with Section 2.1.1.
          2.1.5 Repurchase Right.
          (a) Notwithstanding anything contained in this Agreement to the
contrary, in lieu of paying Liquidated Damages pursuant to Section 2.1.2 or
Section 2.1.3, the Registrant shall have the option to purchase all, but not
less than all, of the Registrable Securities from the Holders for an aggregate
consideration equal to the Repurchase Price at any time on or after May 1, 2007,
by delivering written notice (the “Repurchase Notice”) to the Controlling
Holders of such election (the “Repurchase Right”); provided, however, that
(i) if the Registrant exercises the Repurchase Right, the Registrant shall be
obligated to pay any Liquidated Damages accrued pursuant to Section 2.1.2 or
Section 2.1.3 on or before the fifth Business Day prior to the date such
Repurchase Notice is delivered to the Controlling Holders and the Registrant
shall not be obligated to pay any Liquidated Damages accrued after the fifth
Business Day prior to the date the Repurchase Notice is delivered to the
Controlling Holders and (ii) the Registrant shall not be obligated to repurchase
any Registrable Securities that are not tendered to the Registrant in accordance
with Section 2.1.5(b).

5



--------------------------------------------------------------------------------



 



          (b) The repurchase of the Registrable Securities pursuant to
Section 2.1.5(a) shall be effected within 10 Business Days after the date the
Repurchase Notice is delivered to the Controlling Holders (such date, the
“Closing Date”), and each Holder shall be entitled to receive such Holder’s
pro-rata portion of the Repurchase Price upon delivery to the Registrant on the
Closing Date, or at any time after the Closing Date (but before such Registrable
Securities are included in a Registration Statement declared effective by the
SEC after the Closing Date), of (i) the certificate or certificates representing
the Common Units to be repurchased, duly endorsed for transfer to the Registrant
or accompanied by duly executed stock powers transferring such Registrable
Securities to the Registrant and (ii) a written representation in form and
substance reasonably satisfactory to the Registrant that such Holder has good
and valid title to such Common Units free and clear of all liens and
encumbrances and, in the case of a Holder other than an individual, is
authorized to transfer such Common Units to the Registrant.
          (c) From and after the delivery to the Controlling Holders of a
Repurchase Notice, the Registrant shall have no further obligations under this
Agreement other than to purchase the Registrable Securities pursuant to this
Section 2.1.5 and, upon the purchase by the Registrant of all Registrable
Securities from a Holder pursuant to this Section 2.1.5, the Registrant shall
have no further liability to such Holder pursuant to this Agreement, whether as
a result of the failure of the Registrant to comply with Section 2.1.1 or effect
the registration of the resale of the Registrable Securities pursuant thereto or
otherwise.
     2.2 Registration Procedures. The Registrant will use its commercially
reasonable efforts to effect the registration of the sale of the Registrable
Securities in accordance with the intended method of distribution thereof as set
forth on Exhibit A attached hereto, and pursuant thereto the Registrant will as
expeditiously as possible:
          (a) prepare and file with the SEC such amendments, post-effective
amendments, and supplements to the Registration Statement and the prospectus
used in connection therewith as may be necessary to keep the Registration
Statement effective for a period of not less than two years (or until there are
no longer any Registrable Securities) and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by the
Registration Statement during such period in accordance with the intended
methods of distribution by the sellers thereof set forth in the Registration
Statement;
          (b) furnish to each seller of Registrable Securities being registered
such number of copies of the Registration Statement, each amendment and
supplement thereto, the prospectus included in the Registration Statement
(including each preliminary prospectus), any documents incorporated by reference
therein and such other documents as such seller may reasonably request in order
to facilitate the distribution of the Registrable Securities owned by such
seller (it being understood that, subject to Section 2.3 and the requirements of
the Securities Act and applicable state securities laws, the Registrant consents
to the use of the prospectus and any amendment or supplement thereto by each
seller in connection with the offering and sale of the Registrable Securities
covered by the Registration Statement);

6



--------------------------------------------------------------------------------



 



          (c) promptly notify the Holders and (if requested by any such Holders)
confirm such notice in writing (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of the issuance of any state securities or other regulatory
authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under the state securities or
“blue sky” laws or the initiation of any proceedings for that purpose, and
(iii) of the happening of any event that makes any statement made in the
Registration Statement or related prospectus untrue in any material respect or
that requires the making of any changes in the Registration Statement,
prospectus or documents so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and, as promptly as
practicable thereafter, prepare and file with the SEC and furnish a supplement
or amendment to such prospectus so that, as thereafter deliverable to the
purchasers of such Registrable Securities, such prospectus will not contain any
untrue statement of a material fact or omit a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;
          (d) as promptly as practicable after the filing with the SEC of any
document that is incorporated by reference into the Registration Statement (in
the form in which it was incorporated), make a copy of each such document
available to the Holders;
          (e) cooperate with the Holders to facilitate the timely preparation
and delivery of certificates (which shall not bear any restrictive legends
unless required under applicable law) representing securities sold under the
Registration Statement, and cause such securities to be prepared in such
denominations and registered in such names as the Holders may request and keep
available and make available to the Registrant’s transfer agent prior to the
effectiveness of the Registration Statement a supply of such certificates;
          (f) promptly make available for inspection by the Holders and any
attorney, accountant or other agent or representative retained by any such
seller (collectively, the “Inspectors”) all financial and other records,
pertinent corporate documents and properties of the Registrant (collectively,
the “Records”), as shall be reasonably necessary to enable them to exercise
their due diligence responsibility, and cause the Registrant’s officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with the Registration Statement; provided, that
unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the Registration Statement or the release of such
Records is ordered pursuant to a subpoena or other order of a court of competent
jurisdiction, the Registrant shall not be required to provide any information
under this subparagraph (f) if (i) the Registrant believes, after consultation
with counsel for the Registrant, that to do so would cause the Registrant to
forfeit an attorney-client privilege that was applicable to such information or
(ii) either (A) the Registrant has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (B) the Registrant
reasonably determines in good faith that such Records are confidential and so
notifies the Inspectors in writing, unless in the case of (i) or (ii), the
Holders requesting

7



--------------------------------------------------------------------------------



 



such information enter into a confidentiality agreement in customary form and
subject to customary exceptions; and provided, further that each Holder agrees
that it will, upon learning that disclosure of such Records is sought in a court
of competent jurisdiction, give notice to the Registrant and allow the
Registrant, at its expense, to undertake appropriate action and to prevent
disclosure of the Records deemed confidential;
          (g) furnish to the Holders a signed counterpart of (i) an opinion or
opinions of counsel to the Registrant, and (ii) a comfort letter or comfort
letters from the Registrant’s independent public accountants, each in customary
form and covering such matters of the type customarily covered by opinions or
comfort letters, as the case may be, as the sellers reasonably request;
          (h) use all its commercially reasonable efforts to cause the
Registrable Securities included in any Registration Statement to be listed on
the Nasdaq Global Select Market and on each other securities exchange, if any,
on which similar securities issued by the Registrant are then listed;
          (i) provide a CUSIP number for the Registrable Securities included in
the Registration Statement not later than the effective date of the Registration
Statement;
          (j) cooperate with the Holders and their respective counsel in
connection with any filings required to be made with the National Association of
Securities Dealers, Inc. (“NASD”);
          (k) during the period when the prospectus is required to be delivered
under the Securities Act, timely file all documents required to be filed with
the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;
          (l) notify the Holders promptly of any request by the SEC for the
amending or supplementing of the Registration Statement or prospectus or for
additional information, and provide the Holders with copies of all
correspondence with or from the SEC, the NASD or any Governmental Authority in
connection with the proposed registration;
          (m) prepare and file with the SEC promptly any amendments or
supplements to the Registration Statement or prospectus that, in the opinion of
counsel for the Registrant, are required in connection with the distribution of
the Registrable Securities; and
          (n) advise the Holders, promptly after it shall receive notice or
obtain knowledge thereof, of the issuance of any stop order by the SEC
suspending the effectiveness of the Registration Statement or the initiation or
threatening of any proceeding for such purpose and promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued.
     2.3 Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Securities that, upon receipt of any notice (a “Suspension Notice”)
from the Registrant of the happening of any event of the kind described in
Section 2.2(c)(ii) or Section 2.2(c)(iii), each

8



--------------------------------------------------------------------------------



 



Holder will forthwith discontinue disposition of Registrable Securities of the
Registrant to which the Suspension Notice relates until its receipt of the
copies of the supplemented or amended prospectus, or until it is advised in
writing (the “Advice”) by the Registrant that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated by reference in the prospectus, and, if so directed by the
Registrant, such Holder will deliver to the Registrant all copies, other than
permanent file copies, then in such Holder’s possession of the prospectus
covering such Registrable Securities current at the time of receipt of such
Suspension Notice. If the Registrant shall give any Suspension Notice, the time
period regarding the effectiveness of the Registration Statement set forth in
Section 2.2(a) hereof shall be extended by the number of days during the period
from and including the date of the giving of the Suspension Notice to and
including the date when such Holder shall have received the copies of the
supplemented or amended prospectus or the Advice. The Registrant shall use its
commercially reasonable efforts and take such actions as are reasonably
necessary to render the Advice as promptly as practicable; provided that if the
Governing Body determines that the action required to render the Advice would be
materially detrimental to the Registrant and its partners because such action
would (x) materially interfere with a significant acquisition, disposition,
reorganization or other similar transaction involving the Registrant,
(y) require premature disclosure of material information that the Registrant has
a bona fide business purpose for preserving as confidential or (z) render the
Registrant unable to comply with requirements under applicable securities laws,
the Registrant may delay the taking of such action for such times as the
Registrant reasonably may determine is necessary and advisable (provided the
Registration may not take any such delays pursuant hereto for more than 90 days
in any 360-day period).
     2.4 Registration Expenses. All expenses incident to the Registrant’s
performance of or compliance with the provisions of this Agreement, including
all registration and filing fees, all fees and expenses associated with filings
required to be made with the NASD as may be required by the rules and
regulations of the NASD, fees and expenses of compliance with securities or
“blue sky” laws (including reasonable fees and disbursements of counsel in
connection with “blue sky” qualifications of the Registrable Securities), rating
agency fees, printing expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with Depository Trust
Company and of printing prospectuses if the printing of prospectuses is
requested by a holder of Registrable Securities), messenger and delivery
expenses, the Registrant’s internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
the fees and expenses incurred in connection with any listing of the Registrable
Securities, fees and expenses of counsel for the Registrant and its independent
certified public accountants, securities acts liability insurance (if the
Registrant elects to obtain such insurance), the fees and expenses of any
special experts retained by the Registrant in connection with such registration,
and the fees and expenses of other Persons retained by the Registrant and
reasonable fees and expenses of one legal counsel for the Holders (which shall
be selected by the Controlling Holders, subject to approval by the Registrant,
such approval not to be unreasonably withheld, conditioned or delayed) (all such
expenses being herein called “Registration Expenses”), will, subject to any
other expense provision of this Agreement, be borne by the Registrant whether or
not the Registration Statement becomes effective; provided that in no event
shall Registration Expenses include any underwriting discounts, commissions, or
fees attributable to the sale of the Registrable Securities or any counsel
(except as provided above), accountants, or other Persons retained or employed
by any Holder.

9



--------------------------------------------------------------------------------



 



     2.5 Indemnification.
          2.5.1 The Registrant agrees to indemnify and reimburse, to the fullest
extent permitted by law, each Holder of Registrable Securities and each of its
employees, advisors, agents, representatives, partners, officers, shareholders,
members and directors and any agent or investment advisor thereof (collectively,
the “Holder Affiliates”) against any and all losses, claims, damages,
liabilities, and expenses, joint or several (including attorneys’ fees and
disbursements except as limited by Section 2.5.3 hereof) and any investigation,
legal or other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted
(collectively, “Damages”) to which such Person may become subject under the
Securities Act, the Exchange Act or other federal or state securities laws or
regulation, at common law or otherwise, insofar as such Damages are based upon,
arise out of or result from (a) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, prospectus, or
preliminary prospectus relating to the offer and sale of Registrable Securities
of the Registrant or any amendment thereof or supplement thereto, or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and (b) any violation
or alleged violation by the Registrant of the Securities Act, the Exchange Act
or any state securities or blue sky laws in connection with the Registration
Statement, prospectus or preliminary prospectus or any amendment or supplement
thereto, except insofar as the same are (A) made in reliance upon and in
conformity with information furnished in writing to the Registrant by or on
behalf of such Holder or any Holder Affiliate specifically for inclusion in the
Registration Statement, or (B) made in any prospectus if such untrue statement
or omission was corrected in an amendment or supplement to such prospectus
delivered to the Holder prior to the sale of Registrable Securities and the
Holder failed to deliver such amendment or supplement prior to or concurrently
with the sale of Registrable Securities to the party asserting the claim
underlying such Damages. The reimbursements required by this Section 2.5.1 will
be made promptly by periodic payments during the course of the investigation or
defense, as and when bills are received or expenses incurred.
          2.5.2 In connection with the Registration Statement each Holder will
furnish to the Registrant in writing such information and affidavits as the
Registrant reasonably requests for use in connection with the Registration
Statement or prospectus and, to the fullest extent permitted by law, each Holder
will indemnify the Registrant and its directors and officers and each Person who
controls the Registrant (within the meaning of the Securities Act or the
Exchange Act) against any and all Damages based upon, arising out of, related to
or resulting from any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, prospectus, or any preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with any information or affidavit so
furnished in writing by such Holder or any of its Holder Affiliates specifically
for inclusion in the Registration Statement; provided, that the obligation to
indemnify will be several, not joint and several, among the Holders of
Registrable Securities, and the liability of each Holder of Registrable
Securities will be in proportion to, and will be limited to, the net amount
received by such seller from the sale of Registrable Securities pursuant to the
Registration Statement; provided further, that such Holder shall not be liable
in any such case to the extent that, prior to the filing of the Registration

10



--------------------------------------------------------------------------------



 




Statement or prospectus or amendment thereof or supplement thereto, such Holder
has furnished in writing to the Registrant information expressly for use in the
Registration Statement or prospectus or any amendment thereof or supplement
thereto that corrected or made not misleading information previously furnished
to the Registrant. The Registrant and each Holder shall be entitled to receive
indemnities from selling brokers, dealer managers and similar securities
industry professionals participating in the distribution, to the same extent as
customarily furnished by such Persons in similar circumstances.
          2.5.3 Any Person entitled to indemnification hereunder shall (a) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided, that the failure to give such notice
shall not limit the rights of such Person except to the extent that the
indemnifying party is materially prejudiced thereby) and (b) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any Person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (i) the
indemnifying party has agreed to pay such fees or expenses, (ii) the
indemnifying party shall have failed to assume the defense of such claim and to
employ counsel reasonably satisfactory to such Person, (iii) the named parties
to any such action or proceeding (including any impleaded parties) include both
such indemnified party and the indemnifying party, and such indemnified party
shall have been advised by counsel in writing that there is a conflict of
interest on the part of counsel employed by the indemnifying party to represent
such indemnified party or (iv) the indemnified party’s counsel shall have
advised the indemnified party that there are defenses available to the
indemnified party that are different from or in addition to those available to
the indemnifying party and that the indemnifying party is not able to assert on
behalf of or in the name of the indemnified party (in which case of either
(iii) or (iv), if such indemnified party notifies the indemnifying party in
writing that it elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such action or proceeding on behalf of such indemnified party but
shall have the right to participate through its own counsel). If such defense is
not assumed by the indemnifying party as permitted hereunder, the indemnifying
party will not be subject to any liability for any settlement made by the
indemnified party without its consent (but such consent will not be unreasonably
withheld). If such defense is assumed by the indemnifying party pursuant to the
provisions hereof, such indemnifying party shall not settle or otherwise
compromise the applicable claim unless (c) such settlement or compromise
contains a full and unconditional release of the indemnified party or (d) the
indemnified party otherwise consents in writing. An indemnifying party who is
not entitled to assume, or elects not to, assume the defense of a claim will not
be obligated to pay the fees and expenses of more than one counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless, in the reasonable judgment of any indemnified party, a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the reasonable fees and disbursements of such
additional counsel or counsels.
          2.5.4 Each party hereto agrees that, if for any reason the
indemnification provisions contemplated by Section 2.5.1 or Section 2.5.2 are
unavailable to or insufficient to hold harmless an indemnified party in respect
of any Damages (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable

11



--------------------------------------------------------------------------------



 



by such indemnified party as a result of such Damages (or actions in respect
thereof) (a) in such proportion as is appropriate to reflect the relative fault
of the indemnifying party and the indemnified party in connection with the
actions which resulted in the Damages or (b) if the allocation provided by
clause (a) above is not permitted by applicable law, in such proportion as is
appropriate to reflect the relative benefits of the indemnified party and
indemnifying party from the offering of the securities covered by the
Registration Statement, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.5.4 were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in this Section 2.5.4. The amount paid or payable by an indemnified
party as a result of the Damages referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such indemnified
party in connection with investigating or, except as provided in Section 2.5.3,
defending any such action or claim. Notwithstanding the provisions of this
Section 2.5.4, no Holder shall be required to contribute an amount greater than
the dollar amount by which the proceeds received by such Holder with respect to
the sale of any Registrable Securities exceeds the amount of Damages that such
Holder has otherwise been required to pay by reason of any and all untrue or
alleged untrue statements of material fact or omissions or alleged omissions of
material fact made in any Registration Statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto related to such sale
of Registrable Securities. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holder’s obligations in this Section 2.5.4 to contribute
shall be several in proportion to the amount of Registrable Securities
registered by it and not joint.
     If indemnification is available under this Section 2.5, the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
Section 2.5.1 and Section 2.5.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.5.4.
     The indemnification and contribution provided for under this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director, or controlling Person
of such indemnified party and will survive the transfer of securities.
     2.6 Rule 144 and Rule 144A. At all times during which the Registrant is
subject to the periodic reporting requirements of the Exchange Act, the
Registrant covenants that it will use commercially reasonable efforts to file,
on a timely basis, the reports required to be filed by it under the Securities
Act and the Exchange Act and the rules and regulations adopted by the SEC
thereunder, and it will take such further action as any Holder may reasonably
request (including compliance with the current public information requirements
of Rule 144(c) under the Securities Act), all to the extent required from time
to time to enable the Holders to sell Registrable Securities without
registration under the Securities Act within the limitation of the conditions

12



--------------------------------------------------------------------------------



 



provided by (a) Rule 144 under the Securities Act, as such Rule may be amended
from time to time or (b) any similar rule or regulation hereafter adopted by the
SEC. Upon the request of a Holder, the Registrant will provide reasonable and
customary assistance (other than in connection with the registration of any such
offering pursuant to a Registration Statement) to facilitate such Holder’s sale
of Registrable Securities in block trades or other similar transactions.
Notwithstanding the foregoing, nothing in this Section 2.6 shall be deemed to
require such Registrant to register any of its securities pursuant to the
Exchange Act.
     2.7 Underwritten Offerings. From and after the date hereof, the Holders
covenant that they shall not effect dispositions of the Registrable Securities
pursuant to the Registration Statement only in accordance with the methods of
distribution described on Exhibit A attached hereto and shall not dispose of any
of the Registrable Securities pursuant to an Underwritten Offering under the
Registration Statement.
ARTICLE 3
TERMINATION
     3.1 Termination. The provisions of this Agreement shall terminate on the
earlier to occur of (a) two years after the date of this Agreement, and (b) the
first date on which no Holder holds any Registrable Securities; provided, the
provisions of Section 2.5 shall survive any termination of this Agreement.
ARTICLE 4
MISCELLANEOUS
     4.1 Notices. Any notices or other communications required or permitted
hereunder shall be in writing, and shall be sufficiently given if made by hand
delivery, by telex, by Telecopier or registered or certified mail, postage
prepaid, return receipt requested, addressed as follows (or at such other
address as may be substituted by notice given as herein provided):
If to the Controlling Holders or the Holders collectively:
Bear Cub Investments, LLC
216 16th Street, Suite 1000
Denver, Colorado 80202
Attn: Robert J. Clark
Facsimile: (303) 626-8259
with a copy to:

Beatty & Wozniak, P.C.
216 16th Street
Columbine Place Building, Suite 1100
Denver, Colorado 80202
Attn: Michael J. Wozniak
Facsimile: (303) 407-4494
     If to a Holder individually, to the address or facsimile specified on such
Holder’s signature page hereto.

13



--------------------------------------------------------------------------------



 



If to Registrant:
Regency Energy Partners LP
1700 Pacific Avenue, Suite 2900
Dallas, TX 75201
Attn: Chief Legal Officer
Facsimile: 214-750-1749
     Any notice or communication hereunder shall be deemed to have been given or
made as of the date so delivered if personally delivered; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and five calendar days
after mailing if sent by registered or certified mail (except that a notice of
change of address shall not be deemed to have been given until actually received
by the addressee). Failure to mail a notice or communication to a Holder or any
defect in it shall not affect its sufficiency with respect to other Holders. If
a notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.
     4.2 Governing Law; Venue; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY
AND INTERPRETED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS (EXCLUSIVE
OF THE CHOICE OF LAW PROVISIONS THEREOF) OF THE STATE OF TEXAS AS TO ALL
MATTERS, INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE AND
REMEDIES. Each party hereto hereby agrees that any action arising out of or
relating to this Agreement (including any action concerning the violation or
threatened violation of this Agreement) may be instituted in a federal or state
court sitting in Dallas County, Texas. Each party hereby waives any objection
that it may now or hereafter have to the laying of venue of any such action, and
irrevocably submits to the non-exclusive jurisdiction of any such court in any
such action and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any court that any such lawsuit, claim or other
proceeding brought in any such court has been brought in any inconvenient forum.
In addition, each party consents to process being served in any such lawsuit,
action or proceeding by mailing, certified mail, return receipt requested, a
copy thereof to such party at the address in effect for notices hereunder, and
agrees that such services shall constitute good and sufficient service of
process and notice thereof. Nothing in this Section 4.2 shall affect or limit
any right to serve process in any other manner permitted by law.
     4.3 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

14



--------------------------------------------------------------------------------



 



     4.4 Successors and Assigns. The provisions of this Agreement shall not be
for the benefit of, applicable to or enforceable by any transferee of
Registrable Securities, and such transferee shall not be deemed to be a Holder
for purposes of this Agreement. Subject to the preceding sentence, this
Agreement shall be binding upon the Registrant, each Holder, and their
respective successors and permitted assigns.
     4.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party to this Agreement. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the
Governmental Authority making such determination is authorized and instructed to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in order that the transactions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.
     4.6 Specific Performance. The Registrant recognizes that, if the Registrant
refuses to perform under the provisions of this Agreement, monetary damages
alone will not be adequate to compensate the Holders for their injury. The
Holders shall therefore be entitled, in addition to any other remedies that may
be available, to obtain specific performance of the terms of this Agreement and
to seek appropriate remedies in furtherance thereof, including injunctions,
without the necessity of posing bond or proving actual damages.
     4.7 No Waivers; Amendments.
          4.7.1 No failure or delay on the part of the Registrant or any Holder
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Registrant or
any Holder at law or in equity or otherwise.
          4.7.2 Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is with the written consent of the Registrant
and the Controlling Holders.
     4.8 No Affiliate Liability. The partners, members, officers, directors,
stockholders and Affiliates of the Registrant or their respective Affiliates
shall not have any personal liability or obligation to any Person arising under
this Agreement in such capacities.
     4.9 Recapitalization, Exchanges Etc., Affecting Securities. The provisions
of this Agreement shall apply, to the full extent set forth herein with respect
to the Registrable Securities and to any and all securities of the Registrant or
any successor or assign of the Registrant that may be issued in respect of an
conversion of, in exchange for, or in substitution for Registrable Securities
(whether by merger, consolidation, sale of assets or otherwise, including
securities issued by a parent company in connection with a triangular merger)
and shall be appropriately adjusted for any stock dividends, splits, reverse
splits, combinations, reclassifications and the like occurring after the date
hereof.

15



--------------------------------------------------------------------------------



 



     4.10 Further Assurances. Each party shall cooperate and shall take such
further action and shall execute and deliver such further documents as may be
reasonably requested by any other party in order to carry out the provisions and
purposes of this Agreement.
     4.11 Entire Agreement. This Agreement (including all schedules and exhibits
hereto) contains the entire agreement among the parties hereto with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters.
     4.12 Counterparts; Facsimile Signatures. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original Agreement, and
all of which shall constitute one Agreement between each of the parties hereto,
notwithstanding that all of the parties are not signatories to the original or
the same counterpart. Each party hereto hereby acknowledges the effectiveness
of, and agrees to accept, facsimile signatures of any other party hereto for
purposes of executing this Agreement.
[SIGNATURE PAGES FOLLOW]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

                  Registrant:   REGENCY ENERGY PARTNERS LP    
 
               
 
  By:   Regency GP LP, its General Partner    
 
               
 
      By:   Regency GP LLC, its General Partner    
 
               
 
      By:   /s/ William E. Joor III
 
   
 
          William E. Joor III    
 
          Executive Vice President and    
 
          Chief Legal and Administrative    
 
          Officer    

              Holders:   Bruce A. Duval    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                349 Jackson St.
Denver, Colorado 80206    
 
           
 
  Christine M. Eklund    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                858 Palmer Road
Bronxville, New York 10708    

S-1



--------------------------------------------------------------------------------



 



                  Cindy K. Rucker    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                1177 Race St. #907
Denver, Colorado 80206    
 
                Donald H. Anderson    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                2727 E. Cedar #6
Denver, Colorado 80209    
 
                Ingrid O. Edelman    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                667 Madison Avenue, 4th Floor
New York, New York 10021    
 
                Jon R. Whitney    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                4845 Langdale Way
Colorado Springs, Colorado 80906    

S-2



--------------------------------------------------------------------------------



 



                  Michael J. Wozniak    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                216 16th Street, Suite 1100
Denver, Colorado 80202    
 
                Michael R. Henderson    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                2103 S Van Buren
Enid, Oklahoma 73703    
 
                Nicholas Aretakis    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                2324 E. Stratford Ct.
Highlands Ranch, Colorado 80126    
 
                R&K Ventures, LLLP    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                455 Spring Ranch Dr.
Golden, Colorado 80401    

S-3



--------------------------------------------------------------------------------



 



                  Robert J. Clark    
 
           
 
  By: /   s/ Robert J. Clark    
 
                Name: Robert J. Clark    
 
                Address:    
 
                455 Spring Ranch Dr.
Golden, Colorado 80401    
 
                Stewart Hershenfield    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                308 Melrose Avenue
Toronto, Ontario M5M 1Z3    
 
                The Albert I. & Eleanor W. Edelman &
Thomas J. Edelman Irrevocable Trust fbo
Cornelia S. Edelman    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                667 Madison Avenue, 4th Floor
New York, New York 10021    

S-4



--------------------------------------------------------------------------------



 



                  The Albert I. & Eleanor W. Edelman &
Thomas J. Edelman Irrevocable Trust fbo
Gwen A. Edelman    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                667 Madison Avenue, 4th Floor
New York, New York 10021    
 
                The Albert I. & Eleanor W. Edelman &
Thomas J. Edelman Irrevocable Trust fbo
Jennifer Edelman Lemler    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                667 Madison Avenue, 4th Floor
New York, New York 10021    
 
                The Thomas J. Edelman Irrevocable Trust fbo
Eleanor A. Edelman    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                667 Madison Avenue, 4th Floor
New York, New York 10021    

S-5



--------------------------------------------------------------------------------



 



                  The Thomas J. Edelman Irrevocable Trust fbo
Elizabeth G. Edelman    
 
           
 
  By:   /s/ Robert J. Clark    
 
                Name: Robert J. Clark, Attorney-in-Fact    
 
                Address:    
 
                667 Madison Avenue, 4th Floor
New York, New York 10021    
 
                Thomas J. Edelman    
 
           
 
  By:   /s/ Thomas J. Edelman    
 
                Name: Thomas J. Edelman    
 
                667 Madison Avenue, 4th Floor
New York, New York 10021    

S-6



--------------------------------------------------------------------------------



 



Exhibit A
Plan of Distribution
     The Holders may use any one or more of the following methods when selling
Common Units:

  •   on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;     •   in the
over-the-counter market;     •   in transactions otherwise than on these
exchanges or systems or in the over-the-counter market;     •   ordinary
brokerage transactions and transactions in which the broker-dealer solicits
purchasers;     •   block trades in which the broker dealer will attempt to sell
the units as agent but may position and resell a portion of the block as
principal to facilitate the transaction;     •   purchases by a broker-dealer as
principal and resale by the broker-dealer for its account;     •   an exchange
distribution in accordance with the rules of the applicable exchange;     •  
privately negotiated transactions;     •   through the settlement of short
sales;     •   broker-dealers may agree with the selling unitholders to sell a
specified number of such units at a stipulated price per unit; and     •   a
combination of any such methods of sale.

     The Holders may also sell units under Rule 144 under the Securities Act, if
available, rather than under the prospectus forming a part of the Registration
Statement.
     The selling unitholders may not effect sales of Common Units pursuant to
any underwritten offering under the prospectus.

 